Mr. Justice Higbee delivered the opinion of the court. This was a suit brought by appellant to recover a debt for coal sold by it to the Citizens Light and Power Company, formerly doing business in Olney, which debt appellant claims appellee is now legally liable to pay. A jury was waived and there was a trial by the court upon a written stipulation of facts. While the record in this case shows a finding of the issues in favor of the defendant and against the plaintiff below, yet it nowhere shows that any judgment was entered upon the finding. So far as the record discloses, appellant appears to have attempted to take an appeal from the finding of the court upon the issues, and not from any judgment. The recital in the appeal bond that appellee had obtained judgment in the case against appellant, can not take the place of a judgment in this case. There is therefore nothing for this court to act upon and the appeal must be dismissed. Reedy Elevator Mfg. Co. v. Pitvowsky 35 Ill. App. 364; City of Evanston v. Dowden, 55 Ill. App. 217. Appeal dismissed.